DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “obtaining a mask stack region of interest for a patterning process, the mask stack region of interest having one or more characteristics associated with propagation of electromagnetic waves through the mask stack region of interest, the mask stack region of interest including a target feature; estimating, by a hardware computer system, a local electric field based on the one or more characteristics associated with the propagation of electromagnetic waves through the mask stack region of interest, the local electric , which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Currently the claim only requires “A computer program product comprising a non-transitory computer readable medium having instructions therein, the instructions, when executed by a computer system, configured to cause the computer system to at least.”

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7 and 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tirapu Azpiroz et al. [US 2010/0175042 A1].

Regarding claims 1 and 16, Tirapu Azpiroz et al. discloses a method (as shown in Fig. 2C) / a computer program product comprising a non-transitory computer readable medium having instructions therein (as shown in Fig. 12, see also paragraphs [0181]-[0183]), comprising: 
obtaining a mask stack region of interest for a patterning process, the mask stack region of interest having one or more characteristics associated with propagation of electromagnetic 
estimating, by a hardware computer system, a local electric field based on the one or more characteristics associated with the propagation of electromagnetic waves through the mask stack region of interest, the local electric field estimated for a portion of the mask stack region of interest in proximity to the target feature (paragraphs [0044]-[0046]); and 
determining, by the hardware computer system, a characteristic of the target feature based on the estimated local electric field (paragraphs [0090]-[0094], see also Fig. 2C).

Regarding claim 4, Tirapu Azpiroz et al. discloses wherein the target feature is a metrology target design (paragraph [0139]).

Regarding claim 5, Tirapu Azpiroz et al. discloses further comprising iteratively repeating, by the hardware computer system, the estimating of the local electric field and the determining the characteristic of the target feature one or more times to enhance the metrology target design, and/or enhancing, with the hardware computer system, the metrology target design to reduce an estimated difference between an overlay measured after photo resist development (after development inspection—ADI) and an overlay measured after an etch (after etch inspection—AEI) of the patterning process (paragraph [0091], see also Fig. 2C).

Regarding claim 7, Tirapu Azpiroz et al. discloses wherein the iteratively repeating the estimating and the determining and/or the enhancing, to enhance the metrology target design comprises one or more selected from: adjusting, by the hardware computer system, placement of 

Regarding claim 8, Tirapu Azpiroz et al. discloses wherein the one or more characteristics associated with propagation of electromagnetic waves through the mask stack region of interest comprise one or more stack characteristics including one or more selected from: a layer property, a stack design rule, or a layer integration requirement (paragraph [0091], see also Fig. 2C).

Regarding claim 9, Tirapu Azpiroz et al. discloses wherein the one or more characteristics associated with propagation of electromagnetic waves through the mask stack region of interest comprise one or more metrology target design characteristics including one or more selected from: a top grating design, contrast, or a bottom grating design (paragraph [0091], see also Fig. 2C).

Regarding claims 10-13, Tirapu Azpiroz et al. discloses further comprising iteratively repeating, by the hardware computer system, the estimating of the local electric field and the adjusting of the target feature one or more times to enhance the mask layout design, wherein the one or more characteristics associated with propagation of electromagnetic waves through the mask stack region of interest comprise one or more stack characteristics including one or more selected from: a layer property, a stack design rule, or a layer integration requirement, wherein the one or more characteristics associated with propagation of electromagnetic waves through the 

Regarding claim 14, Tirapu Azpiroz et al. discloses further comprising outputting, by the hardware computer system, an indication of the estimated local electric field and/or the effect of the estimated local electric field on the target feature for review by a user, receiving one or more entries and/or selections, via the hardware computer system, from the user that indicate one or more adjustments to the target feature desired by the user; and adjusting, by the hardware computer system, the target feature based on the estimated local electric field and the one or more desired adjustments (paragraphs [0089]-[0094], [0130], see also Fig. 2C).

Regarding claim 15, Tirapu Azpiroz et al. discloses further comprising adjusting, by the hardware computer system, the target feature based on the estimated local electric field to facilitate three-dimensional metrology (paragraph [0094]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2, 3 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tirapu Azpiroz et al. in view of Cao [US 2006/0286690 A1].

Regarding claims 2 and 3, Tirapu Azpiroz et al. discloses the method, as applied above

Tirapu Azpiroz et al. does not teach wherein the determining the characteristic of the target feature based on the estimated local electric field comprises determining, by the hardware computer system, an effect of the estimated local electric field on the target feature during an etch of the patterning process, and determining, by the hardware computer system, the characteristic of the target feature based on the estimated effect on the target feature during the etch and wherein determining the effect of the estimated local electric field on the target feature comprises determining, by the hardware computer system, an image charge on conducting components in the portion of the mask stack region of interest in proximity to the target feature and/or solving, by the hardware computer system, Poisson's Equation to determine the local electric field.
However, Cao discloses determining an effect of the estimated local electric field on the target feature during an etch of the patterning process, and determining, the characteristic of the target feature based on the estimated effect on the target feature during the etch (paragraphs [0013], [0019]-[0020]).
Therefore, it would have been obvious to one of ordinary skill in the art to determine an effect of the estimated local electric field on the target feature during an etch of the patterning process, as taught by Cao in the method of Tirapu Azpiroz et al. because such a modification corrects the pattern feature based on the pattern density and patterning process data (paragraph [0021] of Cao).

Regarding claim 6, Tirapu Azpiroz et al. discloses the method, as applied above.

Tirapu Azpiroz et al. does not teach further comprising determining, with the hardware computer system, a correction for an AEI overlay measurement, and/or determining the AEI overlay measurement, based on the enhanced metrology target design.
However, Cao discloses determining, with the hardware computer system, a correction for an AEI overlay measurement, and/or determining the AEI overlay measurement (paragraph [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a correction for an AEI overlay measurement, as taught by Cao in the method of Tirapu Azpiroz et al. because such a modification provides a more accurate after etch feature (paragraph [0019] of Cao).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEORAM PERSAUD/Primary Examiner, Art Unit 2882